Citation Nr: 1112650	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The Veteran had active service from July 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In September 2009, the Board remanded this matter so that the Veteran could be provided with his requested hearing before a member of the Board at his local RO.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted above, in September 2009, the Board remanded this matter so that the Veteran could be provided with his requested hearing before a member of the Board at his local RO.  After a Board hearing was then scheduled for January 25, 2010, the Veteran's previous representative requested that the hearing be rescheduled for a later date to allow the Veteran to obtain new representation.  Attached to this request was a letter from the Veteran in which the Veteran noted that he was incarcerated, and that he knew of no way that he could attend a Board hearing while incarcerated.  Thereafter, following the Veteran's receipt of new representation (Vietnam Veterans of America), the RO scheduled a new hearing before the Board for August 17, 2010, at the Veteran's local RO in St. Petersburg, Florida.  In response to the notice of the scheduled hearing date, the Veteran again advised the RO that he wanted to attend but did not believe he would be able to do so due to his incarceration.  The case was then subsequently returned to the Board following the Veteran's failure to report for the scheduled hearing.  A December 2010 statement from the Veteran's new representative merely confirms that the Veteran was unable to attend his most recently scheduled Board hearing as a result of his incarceration.  

Thereafter, in view of the basis for the Veteran's inability to attend his previously scheduled hearings before the Board at the Veteran's local RO, the Board sent a February 2011 letter to the Veteran advising him of the options available to him regarding his request for a Board hearing in view of his incarceration.  In this letter, the Veteran was advised that he could (1) submit a written statement to be considered by the Board in deciding his appeal; (2) his representative could submit written argument in the form of a brief which would be carefully considered by the Board in its review of his appeal; or (3) his representative could submit a motion to appear alone and personally present argument to the Board on his behalf if the Veteran could not appear, and that such motions would be granted only when "good cause" was shown.  The letter further provided that the Veteran was to let the Board know whether he was currently incarcerated and if so, his release date, and that his appeal would be held in abeyance for 30 days pending his response.  The Veteran was also advised that if he did not respond within that time, his case would be scheduled for a hearing.  

In response to this letter, the Veteran sent a letter to the Board in February 2011, in which he indicated that he was presently incarcerated and presently had no release date such that he "can't attend the hearing unless you can make it so."  As to whether he wanted a hearing, the Veteran further commented that he would like to talk to his representative or counsel first before deciding, and that "[o]ne of us should let you know what we decide."  A March 2011 letter from the Veteran also does not specifically accept one of the options identified in the Board's February 2011 letter.  

Consequently, since neither the Veteran nor his representative has expressly chosen any of the options available to an incarcerated Veteran, the Board finds that the Veteran's February 2011 and March 2011 letters are not sufficiently responsive to the Board's February 2011 letter, and that the Board has no alternative but to remand the case so that the Veteran can be scheduled for a new hearing before the Board at his local RO, as this was the hearing he requested in his original August 2009 substantive appeal and the request was never withdrawn.  The Board would like to further point out that while the Veteran was previously scheduled for two hearings before the Board at his local RO and failed to report as a result of his incarceration, these hearings were scheduled prior to the Veteran's receipt of notice of his available options as expressed in the Board February 2011 letter and that, therefore, due process requires that he now be scheduled for another hearing.  This is also required because the Board's letter specifically indicates that in the event that the Veteran did not respond to the Board's February 2011 letter within 30 days from the date of the letter, the Veteran's case would be scheduled for a hearing, and the Veteran's February 2011 and March 2011 responses are not deemed to be fully responsive to the Board's letter.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a hearing before a member of the Board at his local RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

